Citation Nr: 1629203	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  07-29 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and service-connected diabetes mellitus. 
 
2.  Entitlement to service connection for headaches, to include as due to herbicide exposure. 
 
3.  Entitlement to service connection for a skin disability, claimed as dermatitis of the ankles, to include as due to herbicide exposure and service-connected diabetes mellitus. 
 
4.  Entitlement to service connection for fungus of the fingernails, to include as due to herbicide exposure. 



REPRESENTATION

Appellant represented by:	Madonna Richardson, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1968, and from January 1972 to August 1973. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, that denied the benefits sought on appeal.  In August 2009, the Veteran testified before the Board at a hearing held at the RO.

In December 2009, the Board remanded additional claims for service connection for a bilateral foot disability and a bilateral hand disability to the Agency of Original Jurisdiction (AOJ) for development.  A March 2016 rating decision granted service connection for peripheral neuropathy of the bilateral upper and lower extremities, claimed as bilateral hand and foot disabilities.  As the March 2016 rating decision fully granted those claims, those issues are no longer before the Board.

A request for substitution of claimant upon death of claimant was submitted in June 2016, but was not adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

FINDINGS OF FACT

1.  In June 2016, VA was notified that the Veteran died in May 2016. 

2.  At the time of his death, the Veteran had claims for entitlement to service connection for hypertension, headaches, a skin disability, and fungus of the fingernails pending before the Board.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, Veterans' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Any request must be filed not later than one year after the date of the Veteran's death.  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  38 U.S.C.A. § 5121A (West 2015); 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated.  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


